Citation Nr: 0207374	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  96-50 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  The propriety of the initial zero percent 
(noncompensable) evaluation assigned following the grant of 
service connection for headaches.  

2.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
plantar fasciitis with heel spurs, right foot.  

3.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
plantar fasciitis with heel spurs, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979, and from November 1979 to November 1995.  

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of RO in San 
Diego, California, which granted service connection for 
headaches, assessed as noncompensable, and for bilateral 
plantar fasciitis, assessed as 10 percent disabling, 
effective December 1, 1995.  The veteran perfected an appeal 
to the Board.  

A traveling member of the Board conducted a hearing on the 
issues on appeal in July 1997; a transcript of that hearing 
is of record.  In November 1997, the Board remanded the 
claims to the RO for additional development.  In May 1998, 
the RO continued the denial of the claim for a compensable 
rating for headaches, but awarded separate 10 percent 
evaluations for plantar fasciitis with heel spurs, right 
foot, and plantar fasciitis with heel spurs, left foot, 
effective December 1, 1995 (the effective date of the grant 
of service connection).  

While the RO, and the Board, previously characterized the 
claims on appeal as ones for increased ratings, the Board has 
recharacterized the claims in light of the distinction noted 
by the United States Court of Appeals for Veterans Claims in 
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Moreover, inasmuch as higher evaluations are available for 
each of the conditions currently at issue, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claims remains viable on appeal.  See 
Fenderson, 12 Vet. App at 126; AB v. Brown, 6 Vet. App. 35, 
38 (1993); 

Following the veteran's change in residence, the claims file 
was transferred to the RO in Atlanta, Georgia, which now has 
jurisdiction.  


REMAND

In September 2001, during the pendency of the remand, the 
veteran indicated that he desired a hearing "before regional 
office personnel."  While communication between RO personnel 
and the veteran's representative seems to suggest the RO's 
impression that the hearing had been requested for an issue 
not yet adjudicated, in a an October 2001 letter, submitted 
shortly after the September 2001 request, the veteran 
discussed the issues on appeal at length.  The RO returned 
the claims file to the Board without scheduling the requested 
hearing.  

In May 2002, the Board's Administrative Service sent the 
veteran a letter requesting clarification of his request for 
a hearing.  In his June 2002 response to the inquiry, the 
veteran indicated that he wished to have a hearing before a 
hearing officer at the Atlanta RO.  To afford the veteran due 
process, such a hearing must be scheduled.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should schedule the veteran 
for a hearing before an RO hearing 
officer at the earliest available 
opportunity.  Unless the veteran 
indicates a desire to withdraw the 
outstanding hearing request (preferably, 
via a signed writing), the hearing should 
be held.  

2.  After the hearing, the RO should 
adjudicate the claims on appeal in light 
of all pertinent evidence and governing 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

3.  If any benefit sought on appeal 
continues to be denied, the RO must 
furnish to the veteran and his attorney a 
supplemental statement of the case and be 
given an opportunity to submit a response 
thereto before his claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process .  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


